Citation Nr: 1721127	
Decision Date: 06/09/17    Archive Date: 06/21/17

DOCKET NO.  09-15 081	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Gordon, Associate Counsel





INTRODUCTION

The Veteran served on active duty from April 1969 to April 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

Most recently, in February 2016, the Board remanded this matter for further evidentiary development.


FINDINGS OF FACT

1.  The weight of the evidence is against a finding that the Veteran's current bilateral hearing loss disability is the result of disease or injury in service.

2.  The weight of the evidence is against a finding that the Veteran's tinnitus is the result of disease or injury in service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2016).

2.  The criteria for service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2016).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  In the instant case, VA provided adequate notice in letter sent to the Veteran in March 2007.  No additional notice is necessary.

VA has also satisfied its duty to assist.  This duty includes assisting with the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.  All pertinent, identified medical records have been obtained and considered regarding these claims.  VA provided several audiological examinations during the appeal period.  The Board recognized the inadequacies in the initial January 2009 and July 2015 examination reports and the matter has been remanded accordingly, most recently, in February 2016.  The Board finds the requirements of the February 2016 remand were met.  See Stegall v. West, 11 Vet. App. 268 (1998).  Specifically, the third examination report from April 2016 is adequate to make an informed decision of the Veteran's claim because the examiner considered an accurate factual history of the claimed disabilities and provided an adequate rationale to support his conclusion that the disabilities are less likely than not the result of disease or injury in service.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  

As there is no indication that any additional notice or assistance could aid in substantiating these claims, VA has satisfied its duties under the VCAA and proceeds with consideration of the Veteran's appeal.  38 U.S.C.A. § 5103A (a)(2); Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).

II. Service Connection 

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110; 38 C.F.R. 
§ 3.303.  Establishing service connection generally requires evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Certain chronic diseases listed in 38 C.F.R. § 3.309 (a) will be service connected on a presumptive basis if they manifested to a compensable degree within one year after service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307 (a)(3), 3.309(a).  Moreover, if those same diseases are noted during service, continuity of symptomatology can show chronicity and subsequent manifestations of the same disease is presumed to be service connected.  38 C.F.R. § 3.303 (b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  A continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-99 (1997) (overruled on other grounds Walker, supra).  Bilateral hearing loss and tinnitus are determined to constitute an organic diseases of the nervous system and thus falls within 38 C.F.R. § 3.309 (a).  See VA Under Secretary for Health Memorandum (October 1995); Fountain v. McDonald, 27 Vet. App. 258 (2015).

For the purposes of applying the laws administered by VA, hearing loss will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, and 4000 Hz is 40 decibels or greater; the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  Furthermore, clinical hearing loss is shown where the auditory thresholds exceed 20 decibels. Hensley v. Brown, 5 Vet. App. 155, 159   (1993).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.
The evidence shows the Veteran has bilateral hearing loss as defined by VA regulations.  38 C.F.R. § 3.385.  The Veteran's DD-214 shows that he is in receipt of a Combat Infantryman's Badge.  The noise exposure claimed is consistent with the type of service the Veteran experienced.  Thus, in-service acoustic trauma is conceded.

The only issue that remains is whether the current bilateral hearing loss and tinnitus can be found to be the result of the in-service injury on either a direct or presumptive basis.  The Veteran's service treatment records contain no notations regarding hearing difficulties.  In particular, the October 1968 enlistment examination and the January 1971 separation examination reflect that the Veteran's hearing was within normal clinical limits, bilaterally.  In this regard, the Board notes that prior to 1967, audiometric results were reported in standards set forth by the American Standards Association (ASA). Since November 1, 1971, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI). VA utilizes ISO-ANSI standards in determining hearing loss disabilities.  In between the date ranges above, it is not entirely clear which standard would have been utilized by the military and thus both must be considered.  However, in this case the results noted on the 1968 pre-induction examination were normal per Hensley even if converted to the modern standard.

Post-service, an April 2007 VA treatment record reveals decreased hearing acuity and tinnitus.  Upon physical examination, the Veteran's hearing was found to be normal.  The plan was to consult audiology for a hearing evaluation.  

A December 2007 VA general medical examination report reflects normal hearing bilaterally.  

A June 2008 VA treatment record noted that the Veteran's hearing loss required face to face communication.

In January 2009, the Veteran underwent VA audiological examination.  He stated that he was in the infantry while in the military, and had been exposed to gunfire and explosions without the use of hearing protection.  He reported that he was unsure when his hearing loss began and stated that he did not have a lot of difficulty with his hearing.  After service, the Veteran reported that he worked as a logger.  He denied the use of ear protection and reported that he was mostly around equipment noise.  He denied any other occupational or recreational noise exposure.  The VA examiner opined that the Veteran's hearing loss was not likely due to noise exposure in the military because the Veteran's hearing was found to be within normal limits upon induction and separation.

Pursuant to the March 2013 and May 2015 Board remands, the Veteran was afforded another VA examination in July 2015.  The July 2015 VA examiner opined that the Veteran's hearing loss was not at least as likely as not caused by or a result of his military service.  The examiner reasoned that Veteran's claims file showed normal hearing thresholds for all frequencies tested bilaterally on both the pre-induction and separation physicals and there were no significant differences noted when the two tests were compared.  In regard to tinnitus, the Veteran reported that the onset of his tinnitus was approximately one year prior to his examination, with no specific triggering incident.  The examiner opined that it was less likely than not that the Veteran's tinnitus was caused by or a result of military noise exposure because the Veteran reported an onset of tinnitus approximately 43 years following separation from active duty.  The examiner found that this time frame was too great to establish a nexus between military noise exposure and onset of tinnitus.  Instead, the examiner concluded that the Veteran's tinnitus was more likely related to his hearing loss, which, in the examiner's opinion, was not related to service.

Pursuant to the February 2016 Board remand, the RO obtained an April 2016 VA addendum opinion to the July 2015 VA examination report.  The examiner explained that, "the only objective information available to rely upon is the information contained in the health assessments from enlistment and separation.  There is subjective evidence from the Veteran, who stated on a Separation Discharge Summary on January 28, 1971, that [he was in good health] and there is a Statement of Medical Condition on April 13, 1971 in which the Veteran acknowledges that he received a medical examination more than three days prior to separation and that no changes in his medical condition had occurred since the time of the medical examination.  [There is] no mention of hearing loss or tinnitus noted in this information.  With regard to delayed onset hearing loss and tinnitus, there is no consistent reliable evidence reported in audiological literature to substantiate that hearing loss or tinnitus occurs after a significant period of time following exposure to noise.  Based on the composite of information stated above, it is this examiner's opinion that neither hearing loss nor tinnitus is as likely as not caused by military noise exposure."

Upon thorough review of the record, the Board initially notes that the evidence does not show that the Veteran's bilateral hearing loss or tinnitus manifested to a compensable degree within one year of the Veteran's separation from service.  As such, service connection for bilateral hearing loss and tinnitus is not warranted on a presumptive basis.  Nor has continuity of symptomatology been shown (or expressly contended), such that an award pursuant to Walker is also not for application.  
	
The Board further finds service connection for hearing loss and tinnitus is not warranted on a direct basis.  In particular, the April 2016 VA examiner determined the Veteran's current bilateral hearing loss and tinnitus are less likely than not the result of military noise exposure.  The April 2016 VA examiner explained that service treatment records were silent as to any complaints or findings for hearing loss, to include enlistment and separation examinations, and that there were no significant changes between the two upon comparison.  The examiner further pointed out that the Veteran acknowledged that he was in good health upon separation examination and that his medical condition had not changed several months following the time of his separation examination.  The VA examiner further explained that with regard to delayed onset hearing loss and tinnitus, there is no consistent reliable evidence reported in audiological literature to substantiate that hearing loss or tinnitus occurs after a significant period of time following exposure to noise.

The Board finds the opinion of the April 2016 VA examiner most probative with respect to the Veteran's service connection claims for bilateral hearing loss and tinnitus.  The April 2016 VA examiner considered an accurate factual history of the claimed disabilities and provided an adequate rationale to support his conclusion that the disabilities are less likely than not the result of service.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  

In addition to the negative etiology opinion, the Board notes that the Veteran reported that he first experienced tinnitus approximately one year prior to the July 2015 VA examination despite the first evidence in the record of tinnitus during VA treatment in April 2007.  However, even finding that tinnitus first manifested in 2007, this would place the onset of tinnitus approximately 36 years after service discharge.  Similarly, the first evidence of any complaints of or treatment for hearing loss is in April 2007.  In any event, there are no competent medical opinions linking the Veteran's current tinnitus or bilateral hearing loss disability to his military service.  To the extent the Veteran indicates that he believes his hearing loss and tinnitus commenced in or soon after military service, the Board finds the probative value of any statements by the Veteran is diminished by the reports of record which place the onset of his tinnitus and hearing loss decades after service.  Thus, the Board finds the VA medical examiner's opinions to be the most probative evidence regarding nexus.  There is no probative evidence which contradicts the examiner's opinions.  As such, the preponderance of evidence is against the Veteran's claims, and service connection for bilateral hearing loss and tinnitus must be denied.

							(CONTINUED ON NEXT PAGE)








ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


